Citation Nr: 1709869	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the right foot with plantar fasciitis.

3.  Entitlement to an initial compensable rating for degenerative changes of the right knee, prior to March 20, 2009, and in excess of 10 percent after March 20, 2009.

4.  Entitlement to an initial disability rating in excess of 10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966 and from December 1975 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) from February 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board previously remanded these matters in September 2014 and April 2016.

The issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus type II is manifested by the need for insulin and a restricted diet without requiring regulation of activities.

2.  The Veteran's right foot injury has not been productive of severe loss at any time during the appeal period.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913.

2.  The criteria for a rating of 20 percent, but no higher, for a bilateral foot injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71(a), Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Notice

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Service treatment records and post-service VA treatment records have been obtained, and the Veteran has been afforded multiple VA medical examinations in connection with this claim.  The Board finds that, taken together, these examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issues on appeal. 
Thus, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.

Law & Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

The Veteran's appeal involves his service-connected diabetes mellitus type II, which is rated under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (Note (1) to Diagnostic Code 7913 indicates that noncompensable complications are considered part of the diabetic process).

Finally, the maximum rating of 100 percent is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities".  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

A review of the evidence demonstrates: 

In March 2008, the Veteran filed a claim for an increased rating for diabetes mellitus.

In September 2012, the Veteran underwent a C&P examination for diabetes mellitus.  The examiner determined the Veteran managed his condition through restricted diet and a prescribed oral hypoglycemic agents, yet the Veteran did not require regulation of activities.  The Veteran received diabetic care less than two times per month; had been hospitalized zero times for ketoacidosis and hypoglycemic episodes, and had not endured any loss of strength or weight due to his diabetes mellitus.

As part and parcel of his condition, the Veteran experienced the following complications: diabetic peripheral neuropathy; renal dysfunction; erectile dysfunction; and hypertension.  The Veteran's most recent A1C test was 7.2, and his fasting plasma glucose score was 141.

In July 2016, the Veteran received an additional C&P examination.  The examiner determined the Veteran managed his condition through diet restriction and prescribed oral hypoglycemic agents, yet the Veteran did not require regulation of his activities.  The Veteran sought diabetic care less than two times per month, and sought care for episodes of hypoglycemia less than two times per month.  Over the past 12 months, the Veteran had not undergone hospitalizations for ketoacidosis or hypoglycemic reactions.  Moreover, the Veteran had not experienced unintentional weight loss or loss of strength due to his diabetes.

The Veteran experienced diabetic peripheral neuropathy, renal dysfunction, erectile dysfunction, and diabetic retinopathy due to his diabetes mellitus.

A review of the Veteran's medical records throughout the period on appeal confirm the findings discussed in the examinations: the Veteran's diet is restricted; he receives oral hypoglycemic agent, and he has not been hospitalized for ketoacidosis or hypoglycemic reactions or been told by a medical professional to restrict his activities.

To warrant an evaluation of in excess of 20 percent, the Veteran would have to show that his diabetes mellitus type II requires insulin, restricts his diet, and that it requires regulation of activities. The Board concedes that the Veteran has demonstrated an insulin requirement and restricted diet. The medical evidence of record discussed above shows, however, that his diabetes does not require regulation of activities. The September 2012 and July 2016 VA examinations all demonstrate that there is no requirement for regulation of activities in connection with the Veteran's diabetes mellitus type II.  In addition, VA medical records indicate no restrictions on daily activities.

As for any additional increased evaluation, as noted above, the criteria for a higher rating under DC 7913 is successive, meaning that to obtain a 60 or 100 percent rating the Veteran must first satisfy all of the criteria for a 40 percent rating. See Camacho, 21 Vet. App. at 366. As the Veteran has not demonstrated regulation of activities, and thus has not demonstrated all criteria for a 40 percent rating, a rating in excess of 40 percent is likewise not warranted.

Also, as noted above (see Note (1) to DC 7913), complications of diabetes mellitus are rated as part of the diabetic process unless they are compensably disabling, in which case they are separately rated. It should also be noted that the Veteran is receiving special monthly compensation pursuant to 38 U.S.C.A. § 1114(k), and 38 C.F.R. § 3.350(a), on account of loss of use of a creative organ, as well as separate evaluations for peripheral neuropathy and renal insufficiency.

Right Foot

The Veteran contends that his service-connected plantar fasciitis warrants a rating in excess of 10 percent.  The Board agrees.  His symptoms are rated under Diagnostic Code 5284.  38 C.F.R. § 4.71(a).

Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  A Note states that with actual loss of the foot, a rating of 40 percent is warranted.

Of note, Diagnostic Code 5284 is specifically designed for "other" foot injuries, suggesting that it is for application only when the other Diagnostic Codes pertaining to foot disabilities do not address the disability suffered by a veteran.  In this situation, no other Diagnostic Code pertains to plantar fasciitis.

Terms such as mild, slight, moderate, and severe are not defined in VA regulations, and the Board must arrive at an equitable and just decision having evaluated the evidence. 38 C.F.R. § 4.6.

A review of the evidence reveals the following:

In March 2008, the Veteran filed for an increased rating in his right foot due to his worsened condition.  The examiner determined the Veteran did not suffer from hallux valgus, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries such as bilateral weak foot.

For ambulation, the Veteran constantly utilized a pull up sleeve brace to stabilize his foot.  The examiner determined the Veteran was able to walk no more than 1/2 mile or stand for more than one hour.

In a September 2012 General Medical C&P examination, the Veteran explained that his walking and standing were limited due to his foot pain.

In July 2016, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with pes planus, plantar fasciitis, and degenerative arthritis.  The Veteran explained that he developed burning pains in his right foot during service that was relieved by cortisone shots; currently, the Veteran experienced pain only while standing (he was unable to stand for more than 30 minutes) or walking for too long (he was unable to walk more than 1/2 mile).

The Veteran suffered from decreased longitudinal arch height for his right foot, as well as marked pronation of the right foot.  The Veteran did not experience Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, pes cavus, or hallux rigidus in either his right or left foot.

The Veteran reported pain on weight-bearing, disturbances of locomotion, and interference with standing in his right foot.  Moreover, the Veteran experienced pain, weakness, fatigability, or incoordination that significantly limited functional ability during his flare-ups or when the foot was used repeatedly over a period of time.  For locomotion, the Veteran occasionally utilized his cane.

Lastly, the examiner determined the Veteran's foot injury moderately affected his right foot.

The Veteran's medical records from the VA hospital confirm the findings of his C&P examinations in that he frequently suffered from pain in his foot which limited his standing and walking abilities.
When applying the rating criteria to the facts of this case, the Board finds that the Veteran's foot condition is moderately severe.  As such, the Veteran is entitled to a 20 percent rating for his right foot condition.

On review, the VA examination reports and medical records discussed above demonstrate that the Veteran cannot walk more than 1/2 mile or stand for more 30 minutes.  The July 2016 C&P examiner determined that, overall, the Veteran's right foot condition was "moderate."  See 38 C.F.R. § 4.71(a), Diagnostic Code 5284.  In sum, there is no medical evidence of record that demonstrates that the criteria have been met for a rating of "severe": while the Veteran's activities are restricted, he is still able to walk, at minimum, half a mile, and stand for at least 30 minutes.

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. § 4.71(a), a rating in excess of 20 percent is not warranted for the Veteran's plantar fasciitis, at any time during the appeal period.

Extraschedular Consideration

Although the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected foot and diabetes conditions.  The evidence shows such symptoms as restrictions on walking and standing due to his foot and oral hypoglycemic medication and restriction of diet.  The Veteran's 20 percent rating under Diagnostic Code 5284 for his feet and his rating under Diagnostic Code 7913.  

The Board finds no evidence in the medical records of an exceptional or unusual clinical picture, nor has he asserted any further functional impairment caused by the collective impact all of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increase for diabetes mellitus type two is denied.

Entitlement to a 20 percent rating for plantar fasciitis is granted.


REMAND

The Veteran contends that he is entitled to increased ratings for instability and degenerative joint disease in his right knee.  For the following reasons, the Board finds a remand necessary so that the Veteran may receive a new C&P examination.

At the Veteran's last C&P examination, the Veteran's range of motion was not tested in active motion, passive motion, weight-bearing, and nonweight-bearing activities.  Without such measurements, the Board cannot adequately assess the Veteran's degenerative joint disease and instability.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that additional requirements must be met prior to finding that a VA examination is adequate). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for his right knee to determine the nature and severity of his right knee instability and degenerative joint disease.

***The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a. Identify and describe all symptoms and manifestations attributable to the service-connected right knee condition.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Indicate whether there is recurrent subluxation or lateral instability of the right knee, and, if so, describe its severity, etiology, frequency, and degree.

c. Indicate whether there is dislocated semilunar cartilage and, if so, describe all related symptoms, to include frequent episodes of "locking," pain, and effusion into the joint, as well as the frequency, duration and history of these symptoms during the appeal period.

d. Determine whether the right knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


